Exhibit 10.2

 

FORM OF SENIOR CONVERTIBLE NOTE

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE
STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 17(a)
HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

SENIOR CONVERTIBLE NOTE

 

Issuance Date1:                          , 2004

  Principal: U.S. $                    

 

FOR VALUE RECEIVED, INTERNET CAPITAL GROUP, INC., a Delaware corporation (the
“Company”), hereby promises to pay to the order of                  or its
registered assigns (the “Holder”) the amount set out above as the Principal (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined
herein), acceleration, redemption or otherwise (in each case, in accordance with
the terms hereof) and to pay interest (“Interest”) on any outstanding Principal
at the rate of 5.00% per annum (the “Interest Rate”), from the date set out
above as the Issuance Date (the “Issuance Date”) until the same becomes due and
payable, whether upon an Interest Date (as defined herein) or the Maturity Date,
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof). For avoidance of doubt, any Principal that comprises a
portion of the Conversion Amount (as defined herein) pursuant to Section 3(b) in
connection with any conversion of this Note pursuant to Section 3(a) shall
reduce the outstanding Principal of this Note. This Senior Convertible Note
(including all

--------------------------------------------------------------------------------

1 Insert Subscription Date.

 



--------------------------------------------------------------------------------

Senior Convertible Notes issued in exchange, transfer or replacement hereof,
this “Note”) is one of an issue of Senior Convertible Notes issued pursuant to
the Securities Purchase Agreement (as defined herein) on the Subscription Date
(collectively, the “Notes” and such other Notes, the “Other Notes”). Certain
capitalized terms used herein are defined in Section 27.

 

1. Payments of Principal. On the Maturity Date, the Company shall pay to the
Holder by wire transfer of immediately available funds (provided that the Holder
has provided the Company with written wire transfer instructions not later than
the second Business Day immediately preceding the Maturity Date), an amount in
cash equal to the then outstanding Principal. Notwithstanding anything to the
contrary in this Section 1, but subject to Section 3(d), until the outstanding
Principal is paid in full, the outstanding Principal (and any accrued and unpaid
Interest thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to Section 3. The “Maturity Date” shall be
                    , 2009,2 as extended at the option of the Holder (i) in the
event that, and for so long as, an Event of Default (as defined herein) shall
have occurred and be continuing or any event shall have occurred and be
continuing which with the passage of time and the failure to cure would result
in an Event of Default; provided that no such extension shall be extended
further than                     , 2009,3 and (ii) through the date that is ten
days after the earlier of (A) the consummation of a Change of Control (as
defined herein) in the event that a Change of Control is publicly announced or a
Change of Control Notice (as defined herein) is delivered prior to the Maturity
Date or (B) the Company has provided the Holder with written notice that such
Change of Control has been abandoned or terminated.

 

2. Interest; Interest Rate. Interest on this Note shall commence accruing on the
Issuance Date and shall be computed on the basis of a 365-day year and actual
days elapsed and shall be payable during the period beginning on the Issuance
Date and ending on, and including, the Maturity Date, on the six (6) month
anniversary of the Issuance Date, on the twelve (12) month anniversary of the
Issuance Date, on the eighteen (18) month anniversary of the Issuance Date, on
the twenty-four (24) month anniversary of the Issuance Date, on the thirty (30)
month anniversary of the Issuance Date, on the thirty six (36) month anniversary
of the Issuance Date, on the forty two (42) month anniversary of the Issuance
Date, on the forty eight (48) month anniversary of the Issuance Date, on the
fifty-four (54) month anniversary of the Issuance Date, on the sixty (60) month
anniversary of the Issuance Date and on the Maturity Date (if the Maturity Date
is not the sixty month anniversary of the Issuance Date) (each, an “Interest
Date”). Interest shall be payable on each Interest Date, to the record holder of
this Note on the applicable Interest Date, in cash (“Cash Interest”) or, at the
option of the Company, in shares of Common Stock (“Interest Shares”) provided
that the Interest which accrued during any period shall be payable in Interest
Shares if, and only if, the Company delivers written notice of such election
(each, an “Interest Election Notice”) to each holder of the Notes at least ten
(10) Trading Days (and not more than twenty-five (25) Trading Days) prior to the
Trading Day immediately prior to the Interest Date (each, an “Interest Election
Date”). Interest to be paid on an Interest Date in Interest Shares shall be paid
in a number of fully paid and nonassessable shares (rounded up to the nearest
whole share in accordance with Section 3(a)) of Common Stock equal to the
quotient of (a) the amount of Interest payable on such Interest Date and (b) the

--------------------------------------------------------------------------------

2 Insert date that is five (5) years from the Issuance Date.

 

3 Insert date that is 90 days after the Maturity Date.

 

2



--------------------------------------------------------------------------------

Interest Conversion Price in effect on the applicable Interest Date. If any
Interest Shares are to be paid on an Interest Date, then the Company shall (X)
provided that the Company’s transfer agent (the “Transfer Agent”) is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program and such action is not prohibited by applicable law or
regulation or any applicable policy of DTC, credit such aggregate number of
Interest Shares to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the foregoing shall not apply, issue and deliver on
the applicable Interest Date, to the address set forth in the register
maintained by the Company for such purpose pursuant to the Securities Purchase
Agreement or to such address as specified by the Holder in writing to the
Company at least two Business Days prior to the applicable Interest Date, a
certificate, registered in the name of the Holder or its designee, for the
number of Interest Shares to which the Holder shall be entitled. Notwithstanding
the foregoing, the Company shall not be entitled to pay Interest in Interest
Shares and shall be required to pay such Interest in cash as Cash Interest on
the applicable Interest Date if, unless consented to in writing by the Holder,
on the applicable Interest Election Date and on the applicable Interest Date the
Equity Conditions have not been satisfied. From and after the occurrence of an
Event of Default, a Listing Default or an Initial Listing Default, the Interest
Rate shall be increased to 10% (the “Default Interest”). In the event that such
Event of Default, Listing Default or Initial Listing Default is subsequently
cured, the adjustment referred to in the preceding sentence shall cease to be
effective as of the date of such cure; provided that the Interest as calculated
at such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of cure of such Event of
Default. The Company shall be required to pay all Default Interest in cash and
may not elect to issue shares of Common Stock as payment of Default Interest.
The Company shall pay any and all taxes that may be payable with respect to the
issuance and delivery of Interest Shares; provided that the Company shall not be
required to pay any tax that may be payable in respect of any issuance of
Interest Shares to any Person other than the Holder or with respect to any
income tax due by the Holder with respect to such Interest Shares.

 

3. Conversion of Notes. This Note shall be convertible into shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), on the
terms and conditions set forth in this Section 3.

 

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert all
or any portion of the outstanding and unpaid Conversion Amount into fully paid
and nonassessable shares of Common Stock in accordance with Section 3(c), at the
Conversion Rate (as defined herein) then in effect. The Company shall not issue
any fraction of a share of Common Stock upon any conversion. If the issuance
would result in the issuance of a fraction of a share of Common Stock, the
Company shall round such fraction of a share of Common Stock up to the nearest
whole share. The Company shall pay any and all taxes that may be payable with
respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount; provided that the Company shall not be required to pay any
tax that may be payable in respect of any transfer involved in the issue and
delivery of Common Stock to any Person other than the Holder or with respect to
any income tax due by the Holder with respect to such Common Stock issued upon
conversion.

 

3



--------------------------------------------------------------------------------

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (as defined
herein) (the “Conversion Rate”).

 

(c) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York City Time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit I (the “Conversion Notice”) to the Company, (B)
if required by Section 3(c)(iii), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking reasonably satisfactory to the Company with respect
to this Note in the case of its loss, theft or destruction) and (C) pay any
transfer taxes or other applicable taxes or duties, if any, required in
connection with the issuance of shares of Common Stock to a Person other than
the Holder. On or before the first Business Day following the date of receipt by
the Company of a Conversion Notice, the Company shall transmit by facsimile a
confirmation of receipt of such Conversion Notice to the Holder and the Transfer
Agent. On or before the third Business Day following the date of receipt by the
Company of a Conversion Notice (the “Share Delivery Date”), the Company shall
(X) provided that the Transfer Agent is participating in DTC Fast Automated
Securities Transfer Program and such action is not prohibited by applicable law
or regulation or any applicable policy of DTC, credit such aggregate number of
shares of Common Stock to which the Holder shall be entitled to the Holder’s or
its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the foregoing shall not apply, issue and deliver to
the address as specified in the Conversion Notice, a certificate, registered in
the name of the Holder or its designee, for the number of shares of Common Stock
to which the Holder shall be entitled. If this Note is physically surrendered
for conversion as required by Section 3(c)(iii) and the outstanding Principal of
this Note prior to such conversion is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than three Business Days after receipt of this Note (the
“Note Delivery Date”) and at its own expense, issue and deliver to the holder a
new Note (in accordance with Section 18(d)) representing the outstanding
Principal not converted. The Person or Persons entitled to receive the shares of
Common Stock issuable upon a conversion of this Note shall be treated for all
purposes as the record holder or holders of such shares of Common Stock on the
Conversion Date.

 

(ii) Company’s Failure to Timely Convert. If the Company shall fail to issue a
certificate to the Holder or credit the Holder’s balance account with DTC for
the number of shares of Common Stock to which the Holder is entitled upon
conversion of any Conversion Amount on or prior to the date which is three
Trading Days after the Conversion Date, and if after such third Trading Day the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of the shares of Common
Stock that the Holder anticipated receiving from the Company pursuant hereto (a
“Buy-In”), then the Company shall, within three Trading Days after the Holder’s
request and in the Holder’s discretion, either (i) pay cash to the Holder in an
amount equal to the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so

 

4



--------------------------------------------------------------------------------

purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver the certificate for the shares of Common Stock so purchased (and to
issue such number of shares of Common Stock) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Common Stock and pay cash to the Holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Sale Price on the date of the
event giving rise to the Company’s obligation to deliver such certificate. The
failure of the Company to issue a certificate to the Holder or credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon conversion of any Conversion Amount on or
prior to the date which is three Business Days after the Conversion Date (other
than as the result of the limitations set forth in Section 3(d)) shall be deemed
a “Conversion Failure”. The Holder shall provide the Company written notice of
any Conversion Failure (a “Conversion Failure Notice”). If the Conversion
Failure has not been corrected within one Business Day of the Company’s receipt
of the Conversion Failure Notice then (A) the Company shall pay damages to the
Holder for each date of such Conversion Failure in an amount equal to 0.5% of
the product of (I) the number of shares of Common Stock not issued to the Holder
on or prior to the Share Delivery Date and to which the Holder is entitled, and
(II) the Closing Sale Price of the Common Stock on the third Business Day
following the date of receipt by the Company of a Conversion Notice and (B) the
Holder, upon written notice to the Company, may void its Conversion Notice with
respect to, and retain or have returned, as the case may be, any portion of this
Note that has not been converted pursuant to such Conversion Notice; provided
that the voiding of a Conversion Notice shall not affect the Company’s
obligations to make any payments which have accrued prior to the date of such
notice pursuant to this Section 3(c)(ii) or otherwise.

 

(iii) Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of any portion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Company unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of this Note. The Company shall maintain records showing
the Principal, Interest and Late Charges converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder, so as not to require physical surrender of this Note upon conversion.

 

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 22.

 

5



--------------------------------------------------------------------------------

(v) Application of Conversion Amounts. Any Conversion Amount which the Holder
elects to convert in accordance with this Section 3 shall be deducted from the
outstanding Principal.

 

(vi) Holder Status. Except as specifically provided in this Note, the Holder
shall not be entitled to any rights relating to the Common Stock issuable upon
conversion of the Notes until the Holder has converted this Note into Common
Stock.

 

(d) Limitations on Conversions.

 

(i) Beneficial Ownership.

 

(1) The Company shall not effect any conversion of this Note and shall not be
entitled to pay Interest to the Holder in Interest Shares pursuant to Section 2,
and the Holder of this Note shall not have the right to convert any portion of
this Note, whether pursuant to this Section 3 or otherwise, to the extent that,
after giving effect to such conversion or payment, the Holder (together with the
Holder’s Affiliates) would beneficially own in excess of 9.99% (the “Maximum
Percentage”) of the number of shares of Common Stock outstanding immediately
after giving effect to such conversion or payment. For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the Holder
and its Affiliates shall include the number of shares of Common Stock issuable
upon conversion of this Note with respect to which the determination is being
made, but shall exclude the number of shares of Common Stock which would be
issuable upon (A) conversion of the remaining, nonconverted portion of this Note
beneficially owned by the Holder or any of its affiliates and (B) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any Other Notes) subject to a
limitation on conversion analogous to the limitation contained herein
beneficially owned by the Holder or any of its affiliates. Except as set forth
in the preceding sentence, for purposes of this Section 3(d)(i)(1), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended. For purposes of this Section 3(d)(i)(1), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in the
most recent of the following items (x) the Company’s most recent Form 10-Q or
Form 10-K, as the case may be, (y) a public announcement by the Company or (z)
any other notice delivered to the Holder by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding. Upon the written
request of the Holder, the Company shall within two Business Days confirm orally
and in writing to the Holder, the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Note, by the Holder or its Affiliates since the date
as of which such number of outstanding shares of Common Stock was reported. In
connection with the delivery of an Interest Election Notice or a Conversion
Notice, the Holder shall notify the Company in

 

6



--------------------------------------------------------------------------------

writing prior to any such payment or conversion that after giving effect to
receipt of the applicable shares of Common Stock, such Holder, together with its
Affiliates, will have beneficial ownership of a number of shares of Common Stock
which exceeds the Maximum Percentage.

 

(2) If on any Interest Date the Company has properly delivered an Interest
Election Notice to the Holder and the Company is prohibited from paying all or a
portion of the Interest Shares pursuant to Section 3(d)(i)(1), (A) the Company
shall pay to the Holder any portion of the Interest Shares the payment of which
would not result in a violation of Section 3(d)(i)(1), (B) the Company shall not
pay to the Holder any portion of the Interest Shares the payment of which would
result in a violation of Section 3(d)(i)(1) and (C) the portion of the Interest
due on such Interest Date and not paid pursuant to Section 3(d)(i)(2)(B) shall
be payable in accordance with Section 3(d)(i)(3) or Section 3(d)(i)(4) (such
Interest, the “Accumulated Interest”). The Accumulated Interest shall not accrue
any interest.

 

(3) On or before the third Business Day following a Delayed Interest Shares
Payment Date, the Company shall (X) provided that the Transfer Agent is
participating in DTC Fast Automated Securities Transfer Program and such action
is not prohibited by applicable law or regulation or any applicable policy of
DTC, credit the aggregate number of shares of Common Stock equal to the
applicable Delayed Interest Share Payment Amount to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the foregoing shall not apply, issue and deliver to
the address as specified in the Delayed Interest Share Payment Notice, a
certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock equal to the applicable Delayed Interest Share
Payment Amount.

 

(4) On the Delayed Cash Interest Payment Date, the Company shall pay to the
Holders, in cash, all of the Accumulated Interest that has not been paid to the
Holder pursuant to Section 3(d)(i)(3).

 

(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock as Interest Shares pursuant to Section 2 or upon
conversion of this Note, whether pursuant this Section 3 or otherwise, if the
issuance of such shares of Common Stock would exceed the Issuance Cap, except
that such limitation shall not apply in the event that the Company obtains the
approval of its stockholders as required by the applicable rules of the
applicable Eligible Market for issuances of Common Stock in excess of such
amount. Until such approval is obtained, no purchaser of the Notes pursuant to
the Securities Purchase Agreement (the “Purchasers”) shall be issued, upon
conversion of Notes held by such Purchaser, shares of Common Stock in an amount
greater than Issuance Cap multiplied by a fraction, the numerator of which is
the principal amount of Notes issued by the Company on the Subscription Date (as
defined herein) and delivered to such Purchaser on the Closing Date (as defined
herein) in each case pursuant to the Securities Purchase Agreement and the
denominator of which is the aggregate principal amount of all Notes issued by
the Company on the Subscription Date and

 

7



--------------------------------------------------------------------------------

delivered to the Purchasers on the Closing Date (with respect to each Purchaser,
the “Principal Market Cap Allocation”). In the event that any Purchaser shall
sell or otherwise transfer any of such Purchaser’s Notes, the transferee shall
be allocated a pro rata portion of such Purchaser’s Principal Market Cap
Allocation, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Principal Market Cap Allocation
allocated to such transferee. In the event that any holder of Notes shall
convert all of such holder’s Notes into a number of shares of Common Stock
which, in the aggregate, is less than such holder’s Principal Market Cap
Allocation, then the difference between such holder’s Principal Market Cap
Allocation and the number of shares of Common Stock actually issued to such
holder shall be allocated to the respective Principal Market Cap Allocations of
the remaining holders of Notes on a pro rata basis in proportion to the
aggregate principal amount of the Notes then held by each such holder.

 

4. Rights Upon Event of Default.

 

(a) Event of Default. Each of the following events shall constitute an “Event of
Default” (whatever the reason for such Event of Default and whether or not it
shall be occasioned by the provisions of this Note, be voluntary or involuntary
or be effected by operation of law or pursuant to any judgment, decree or order
of any court or any order, rule or regulation of any administrative or
governmental body):

 

(i) the suspension from trading or failure of the Common Stock to be listed on
an Eligible Market for a period of 30 consecutive calendar days (other than
during a Listing Default or an Initial Listing Default); provided, that such 30
day period shall be extended to 75 consecutive calendar days if the deficiency
causing such suspension or failure can be cured through an action that requires
the approval of the Company’s stockholders and during such initial 30 day period
the Company agrees to seek such approval within the 75 day period; provided,
further, that suspension from trading or failure of the Common Stock to be
listed on an Eligible Market shall not be an Event of Default if, at any time
after the Effectiveness Date, the Closing Sale Price for the Company’s Common
Stock shall equal or exceed of 150% of the Market Price (as defined herein) for
any 20 Trading Days of any 30 consecutive Trading Days;

 

(ii) the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company’s failure to pay any redemption
payments or amounts hereunder), or any other Transaction Document or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby to which the Holder is a
party, which such failure continues for a period of at least 30 days;

 

(iii) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within 10 calendar days after the
applicable Conversion Date or (B) written notice to any holder of the Notes by
the Company or through any of its authorized agents, at any time, of its
intention not to comply with a permitted request for conversion of any Notes
into shares of Common Stock that are tendered for conversion in accordance with
the provisions of the Notes (other than notice delivered by the Company in good
faith in connection with a dispute that is being resolved in accordance with
Section 22 as to the appropriate number of shares of Common Stock to be
delivered upon conversion of the Notes);

 

8



--------------------------------------------------------------------------------

(iv) default in the performance, or breach, of any covenant of the Company in
the Transaction Documents or any other agreement, document, certificate or other
instrument delivered in connection with the transactions contemplated hereby and
thereby to which the Holder is a party and continuance of such default or breach
for a period of 60 days after there has been given, by registered or certified
mail, to the Company by the Holders of at least 25% in principal amount of the
then outstanding Notes a written notice specifying such default or breach and
requiring it to be remedied and stating that such notice is a “notice of
default” hereunder;

 

(v) a default under any bonds, debentures, notes or other evidences of
indebtedness for money borrowed of the Company or under any mortgages,
indentures or instruments under which there may be issued or by which there may
be secured or evidenced any indebtedness for money borrowed by the Company,
whether such indebtedness now exists or shall hereafter be created, which
indebtedness, individually or in the aggregate, has a principal amount
outstanding in excess of $6,000,000, which default shall have resulted in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise have become due and payable, without such indebtedness
having been discharged, or such acceleration having been rescinded or annulled,
within a period of 30 days after there shall have been given, by registered or
certified mail, to the Company by the Holders of at least 25% in principal
amount of the then outstanding Notes, a written notice specifying such default
and requiring the Company to cause such indebtedness to be discharged or cause
such acceleration to be rescinded or annulled and stating that such notice is a
“notice of default” hereunder (unless such default has been cured or waived);

 

(vi) a final judgment or judgments for the payment of money aggregating in
excess of $6,000,000 are rendered against the Company or any of its Subsidiaries
and which judgments are not, within 60 days after the entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; provided, however, that any judgment which is
covered by insurance or an indemnity from a credit worthy party shall not be
included in calculating the $6,000,000 amount set forth above so long as the
Company provides the Holder a written statement from such insurer or indemnity
provider (which written statement shall be reasonably satisfactory to the
Holder) to the effect that such judgment is covered by insurance or an indemnity
and the Company will receive the proceeds of such insurance or indemnity within
60 days of the issuance of such judgment;

 

(vii) the determination by the Securities and Exchange Commission (including,
without limitation, a determination by an administrative law judge) that the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended (the “1940 Act”) unless the Company has timely appealed
such determination (other than a non-administrative appeal) and, after
consultation with outside counsel, the Company has a good faith belief that such
an appeal is meritorious; provided that it shall be an Event of Default if the
Company is unsuccessful in such appeal and there are either (1) no further
administrative appeals available or (2) after consultation with outside counsel,
the Company does not have a good faith belief that any additional administrative
appeals would be meritorious;

 

(viii) the judgement, determination or finding by a Federal District Court that
the Company is an “investment company” within the meaning of the 1940 Act unless
the Company has timely appealed such determination and, after consultation with
outside counsel,

 

9



--------------------------------------------------------------------------------

the Company has a good faith belief that such an appeal is meritorious; provided
that it shall be an Event of Default if the Company is unsuccessful in such
appeal regardless of the availability of additional appeals;

 

(ix) the Company or any Subsidiary (as defined in the Securities Purchase
Agreement) pursuant to or within the meaning of any Bankruptcy Law:

 

(1) commences a voluntary case,

 

(2) consents to the entry of an order for relief against it in an involuntary
case,

 

(3) consents to the appointment of a Custodian of it or for all or substantially
all of its property, or

 

(4) makes a general assignment for the benefit of its creditors; or

 

(x) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

(1) is for relief against the Company or any Subsidiary in an involuntary case,

 

(2) appoints a Custodian of the Company or any Subsidiary or for all or
substantially all of the property of any of them, or

 

(3) orders the winding up or liquidation of the Company or any Subsidiary, and
the order or decree remains unstayed and in effect for 60 days.

 

As used in this Section 4(a), the term “Bankruptcy Law” means title 11, U.S.
Code or any similar Federal or State law for the relief of debtors and the term
“Custodian” means any receiver, trustee, assignee, liquidator or other similar
official under any Bankruptcy Law.

 

(b) Redemption Right. Promptly after the Company has knowledge of the occurrence
of an Event of Default with respect to this Note or any Other Note, the Company
shall deliver written notice thereof via facsimile and overnight courier (an
“Event of Default Notice”) to the Holder. At any time after the earlier of the
Holder’s receipt of an Event of Default Notice and the Holder becoming aware of
an Event of Default, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof to the Company (the
“Event of Default Redemption Notice”). An Event of Default Redemption Notice
shall indicate the portion of this Note that the Holder or each exercising
Holder is electing to require the Company to redeem. So long as the Event of
Default is continuing at the time of the delivery of the Event of Default
Redemption Notice, the portion of this Note subject to redemption by the Company
pursuant to this Section 4(b) shall be redeemed by the Company at a price (the
“Redemption Price”) equal to the sum of (A) the amount of Principal to be
redeemed and (B) the amount of all accrued and unpaid Interest on the Note and
(C) the amount of all unpaid Late Charges. Notwithstanding the foregoing, in the
case of an Event of Default under Section 4(a)(i), Section 4(a)(iii), Section
4(a)(iv), Section 4(a)(v) or Section 4(a)(vi), the

 

10



--------------------------------------------------------------------------------

Company shall not be required to redeem the portion of this Note subject to
redemption by the Company pursuant to this Section 4(b) unless the holders of at
least 25% in principal amount of the then outstanding Notes (including the
Holder hereof) have provided written notice to the Company to redeem all or any
portion of the Notes. The Holder shall be entitled to seek any available remedy
for the enforcement of this Note, including for the payment of any Redemption
Price. Nothing shall preclude the Holder from pursuing or obtaining specific
performance or other equitable relief with respect to this Note. Redemptions
required by this Section 4(b) shall be made in accordance with the provisions of
Section 11. In the event of a partial redemption of this Note pursuant hereto,
the principal amount redeemed shall be deducted from the outstanding Principal.

 

5. Rights Upon Change of Control.

 

(a) Change of Control. Each of the following events shall constitute a “Change
of Control”:

 

(i) the consolidation, merger or other business combination (including, without
limitation, a reorganization or recapitalization) of the Company with or into
another Person (other than (A) a consolidation, merger or other business
combination (including, without limitation, reorganization or recapitalization)
in which holders of the Company’s voting power immediately prior to the
transaction continue after the transaction to hold, directly or indirectly, the
voting power of the surviving entity or entities necessary to elect a majority
of the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities, or (B) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company);

 

(ii) the sale or transfer of all or substantially all of the Company’s assets;
or

 

(iii) a purchase, tender or exchange offer made to and accepted by the holders
of more than the 50% of the outstanding shares of Common Stock.

 

No sooner than 15 days nor later than 10 days prior to the consummation of a
Change of Control the Company shall deliver written notice thereof via facsimile
and overnight courier to the Holder (a “Change of Control Notice”).
Notwithstanding anything herein to the contrary, (x) no Change of Control Notice
shall be made prior to the public announcement of a Change of Control and (y) no
Change of Control Notice shall be made prior to the consummation of the Change
of Control described in (a)(iii) above. Notwithstanding anything herein to the
contrary, the Change of Control Notice shall be delivered no later than one
Business Day following the events described in (x) and (y) of the preceding
sentence.

 

(b) Assumption. Prior to the consummation of any Change of Control, the Company
will secure from any Person purchasing the Company’s assets or Common `Stock or
any successor resulting from such Change of Control (in each case, an “Acquiring
Entity”) a written agreement (in form and substance satisfactory to the holders
of Notes representing at least a majority of the aggregate principal amount of
the Notes then outstanding) to deliver to each holder of Notes in exchange for
such Notes, a security of the Acquiring Entity evidenced by a written instrument
substantially similar in form and substance to the Notes, including, without

 

11



--------------------------------------------------------------------------------

limitation, having a principal amount and interest rate equal to the principal
amounts and the interest rates of the Notes held by such holder, and
satisfactory to the holders of Notes representing at least a majority of the
aggregate principal amount of the Notes then outstanding. In the event that an
Acquiring Entity is directly or indirectly controlled by a company or entity
whose common stock or similar equity interest is listed, designated or quoted on
a securities exchange or trading market, the holders of Notes representing at
least a majority of the aggregate principal amount of the Notes then outstanding
may elect to treat such Person as the Acquiring Entity for purposes of this
Section 5(b).

 

(c) Holder Redemption Right. At any time during the period beginning after the
Holder’s receipt of a Change of Control Notice and ending on the date of the
consummation of such Change of Control (or, in the event a Change of Control
Notice is not delivered at least 10 days prior to a Change of Control, at any
time on or after the date which is 10 days prior to a Change of Control and
ending 10 days after the delivery of the Change of Control Notice), the Holder
may require the Company to redeem all or any portion of this Note by delivering
written notice thereof (“Change of Control Redemption Notice”) to the Company,
which Change of Control Redemption Notice shall indicate the portion of this
Note that the Holder is electing to require the Company to redeem. The portion
of this Note subject to redemption pursuant to this Section 5(c) shall be
redeemed by the Company at a price equal to the Redemption Price. Redemptions
required by this Section 5(c) shall be made in accordance with the provisions of
Section 11 and, to the extent permitted by applicable law, shall have priority
to payments by the Company or the Acquiring Entity, as applicable, to the
stockholders of the Company in connection with a Change of Control.
Notwithstanding anything to the contrary in this Section 5, but subject to
Section 3(d), until the Redemption Price (together with any interest thereon) is
paid in full, the portion of this Note submitted for redemption under this
Section 5(c) (together with any interest thereon) may be converted, in whole or
in part, by the Holder into Common Stock pursuant to Section 3. In the event of
a partial redemption of this Note pursuant hereto, the principal amount redeemed
shall be deducted from the outstanding Principal.

 

6. Rights Upon Issuance of Purchase Rights and Other Corporate Events.

 

(a) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

 

(b) Other Corporate Events. Prior to the consummation of any recapitalization,
reorganization, consolidation, merger, spin-off or other business combination
(other than a Change of Control) pursuant to which holders of Common Stock are
entitled to receive securities or other assets with respect to or in exchange
for Common Stock (a “Corporate Event”), the Company shall make appropriate
provision to insure that the Holder will thereafter

 

12



--------------------------------------------------------------------------------

have the right to receive upon a conversion of this Note, (i) in addition to the
shares of Common Stock receivable upon such conversion, such securities or other
assets to which the Holder would have been entitled with respect to such shares
of Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event or (ii) in lieu of the shares of Common
Stock otherwise receivable upon such conversion, such securities or other assets
received by the holders of Common Stock in connection with the consummation of
such Corporate Event in such amounts as the Holder would have been entitled to
receive had this Note initially been issued with conversion rights for the form
of such consideration (as opposed to shares of Common Stock) at a conversion
rate for such consideration commensurate with the Conversion Rate. Provision
made pursuant to the preceding sentence shall be in a form and substance
satisfactory to the holders of Notes representing at least a majority of the
aggregate principal amount of the Notes then outstanding.

 

7. Rights Upon Issuance of Other Securities.

 

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Execution Date, the Company, directly or indirectly,
issues or sells, or in accordance with this Section 7 is deemed to have issued
or sold, any shares of Common Stock (including the issuance or sale of shares of
Common Stock owned or held by or for the account of the Company, but excluding
Excluded Securities) for a consideration per share (the “New Securities Issuance
Price”) less than the Closing Sale Price per share of Common Stock determined as
of the Trading Day immediately prior to such issuance or sale (the Closing Sale
Price per share of Common Stock, the “Applicable Price” and the issuance or sale
of the Common Stock, a “Dilutive Issuance”), then immediately after such issue
or sale, the Conversion Price then in effect shall be reduced to equal the
amount determined by multiplying the Conversion Price in effect immediately
prior to such issuance or sale by a fraction, the numerator of which will be the
sum of (1) the number of shares of Common Stock Deemed Outstanding immediately
prior to such issuance or sale multiplied by the Closing Sale Price per share of
Common Stock determined as of the Trading Day immediately prior to such issuance
or sale, plus (2) the consideration, if any, received by the Company upon such
issuance or sale, and the denominator of which will be the product derived by
multiplying such Closing Sale Price by the number of shares of Common Stock
Deemed Outstanding immediately after such issuance or sale. For the purposes of
this Section 2, the calculation of the number of shares of Common Stock Deemed
Outstanding shall exclude the Conversion Shares and the Interest Shares. For
purposes of determining the adjusted Conversion Price under this Section 7(a)
(other than for Excluded Securities), the following shall be applicable:

 

(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the granting or sale of such Option for such price per share. For purposes of
this Section 7(a)(i), the “lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion or
exchange or exercise of any Convertible Securities issuable upon exercise of
such Option” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Company

 

13



--------------------------------------------------------------------------------

with respect to any one share of Common Stock upon granting or sale of the
Option, upon exercise of the Option and upon conversion or exchange or exercise
of any Convertible Security issuable upon exercise of such Option. No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such Common Stock or of such Convertible Securities upon the exercise of such
Options or upon the actual issuance of such Common Stock upon conversion or
exchange or exercise of such Convertible Securities.

 

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance of sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(a)(ii), the “price per share for
which one share of Common Stock is issuable upon such conversion or exchange or
exercise” shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to any one share of
Common Stock upon the issuance or sale of the Convertible Security and upon the
conversion or exchange or exercise of such Convertible Security. No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such Common Stock upon conversion or exchange or exercise of such Convertible
Securities, and if any such issue or sale of such Convertible Securities is made
upon exercise of any Options for which adjustment of the Conversion Price had
been or are to be made pursuant to other provisions of this Section 7(a), no
further adjustment of the Conversion Price shall be made by reason of such issue
or sale.

 

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 7(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Execution Date are changed in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such change. No adjustment shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.

 

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for a consideration of $.01. If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the gross
amount received by the Company therefor; provided that such consideration shall
not be reduced by any reasonable and customary amounts paid by the Company to
underwriters, placement

 

14



--------------------------------------------------------------------------------

agents, brokers, financial advisors or similar agents in connection with such
issuance or sale (or deemed issuance or sale). If any Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of the consideration other than cash received by the Company will be
the fair value of such consideration, except where such consideration consists
of securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such securities on the date of receipt. The
fair value of any consideration other than cash or securities will be determined
in good faith by the Board of Directors of the Company.

 

(v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced. If
the Company at any time combines (by combination, reverse stock split or
otherwise and including, without limitation, the Reverse Stock Split) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased.

 

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of Equity Equivalents), then the Company’s
Board of Directors will make an appropriate adjustment in the Conversion Price
so as to protect the rights of the Holder under this Note; provided, that no
such adjustment will increase the Conversion Price as otherwise determined
pursuant to this Section 7.

 

8. Company’s Right of Optional Redemption.

 

(a) At any time from and after the later of (A) the sixth month anniversary of
the Issuance Date and (B) Effectiveness Date, if both the Condition to Optional
Redemption and the Redemption Equity Conditions are satisfied, the Company may
redeem all (and not less than all) of this Note and the Other Notes, by
delivering written notice thereof (each, a “Optional Redemption Notice” and the
date all of the holders of Notes receive such notice is referred to as the
“Optional Redemption Notice Date”) to the Holder and each other holder of Notes,
which Optional Redemption Notice shall indicate the redemption of this Note in
accordance with this Section 8 but subject to the satisfaction of the Condition
to Optional Redemption (the “Optional Redemption”).

 

15



--------------------------------------------------------------------------------

(b) The Optional Redemption Notice shall be delivered by the Company to the
Holder on the date which is at least 30 calendar days prior to the date that the
Optional Redemption will be effected (the “Optional Redemption Date”); provided
that if a Grace Period (as defined in the Registration Rights Agreement) occurs
during the Optional Redemption Period, the Optional Redemption Date shall be
extended by a number of days equal to the number of days in such Grace Period;
provided, further, that the Optional Redemption Date cannot occur during a Grace
Period. The Optional Redemption Notice shall be delivered by facsimile and
overnight courier to all, but not less than all, of the holders of Notes. The
Optional Redemption Notice shall be irrevocable. The Optional Redemption Notice
shall (i) state the Optional Redemption Date, (ii) state the aggregate Principal
amount of the Other Notes which are then outstanding and (ii) certify that the
Condition to Optional Redemption is satisfied as of the Optional Redemption
Notice Date.

 

(c) The Optional Redemption will only be effected on the Optional Redemption
Date if (i) the Condition to Optional Redemption is satisfied on or has been
satisfied prior to the Optional Redemption Date and (ii) the Redemption Equity
Conditions were satisfied on the Optional Redemption Notice Date and during the
entire Optional Redemption Notice Period and are satisfied on the Optional
Redemption Date. This Note shall be redeemed by the Company in cash at a price
equal to the Redemption Price.

 

(d) Notwithstanding anything to the contrary in this Section 8, but subject to
Section 3(d), until the Redemption Price is paid in full, all or a portion of
this Note may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 3, and any such conversion shall reduce the outstanding
Principal on this Note.

 

(e) If the Company elects to cause the Optional Redemption pursuant to Section
8(b), then it must simultaneously take the similar action with respect to the
Other Notes.

 

9. Noncircumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities, or any other voluntary action, other than as contemplated by
the terms of the Transaction Documents, avoid or seek to avoid the observance or
performance of any of the terms of this Note, and will at all times in good
faith carry out all of the provisions of this Note.

 

10. Reservation of Authorized Shares.

 

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to 150% of the maximum number of shares of Common Stock issuable upon
conversion of the Notes (assuming for purposes hereof, that the Notes are
convertible at the Conversion Price and without taking into account any
limitations on the conversion of the Notes). Thereafter, the Company shall, so
long as any of the Notes are outstanding, take all action necessary to reserve
and keep available out of its authorized and unissued Common Stock, solely for
the purpose of effecting the conversion of the Notes, 150% of the number of
shares of Common Stock as shall from time to time be necessary to effect the
conversion of all of the Notes then outstanding (assuming for purposes hereof,
that the Notes are convertible at the then applicable Conversion

 

16



--------------------------------------------------------------------------------

Price and without taking into account any limitations on the conversion of the
Notes); provided, that at no time shall the number of shares of Common Stock so
reserved be less than the number of shares required to be reserved by the
previous sentence (without regard to any limitations on conversions) (the
“Required Reserve Amount”). The initial number of shares of Common Stock
reserved for conversions of the Notes and each increase in the number of shares
so reserved shall be allocated pro rata among the holders of the Notes based on
the principal amount of the Notes held by each holder on the Issuance Date or
increase in the number of reserved shares, as the case may be (the “Authorized
Share Allocation”). In the event that a holder shall sell or otherwise transfer
any of such holder’s Notes, each transferee shall be allocated a pro rata
portion of such holder’s Authorized Share Allocation. Any shares of Common Stock
reserved and allocated to any Person which ceases to hold any Notes shall be
allocated to the remaining holders of Notes, pro rata based on the principal
amount of the Notes then held by such holders.

 

(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than 75 days after the occurrence of such Authorized Share
Failure, the Company shall hold a meeting of its stockholders for the approval
of an increase in the number of authorized shares of Common Stock. In connection
with such meeting, the Company shall provide each stockholder with a proxy
statement and shall use its reasonable best efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock.

 

11. Redemptions.

 

(a) Mechanics. In the event that the Holder has sent a Redemption Notice to the
Company pursuant to Section 4(b) or Section 5(c) or the Company has sent a
Redemption Notice to the Holder pursuant to Section 8, the Holder shall promptly
submit this Note to the Company in accordance with this Section 11. If the
Holder has submitted a Event of Default Redemption Notice, the Company shall
deliver the Redemption Price to the Holder within five Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice and
thereafter the Holder shall promptly deliver this Note to the Company. If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(c), the Company shall deliver to the Holder the Redemption Price
concurrently with the consummation of such Change of Control if such Change of
Control Redemption Notice is received by the Company prior to the consummation
of such Change of Control and within five Business Days after the Company’s
receipt of such Change of Control Redemption Notice otherwise. The Company shall
deliver the Redemption Price to the Holder on the applicable Optional Redemption
Date. In the event of a redemption of less than all of the Conversion Amount of
this Note, the Company shall promptly cause to be issued and delivered to the
Holder a new Note (in accordance with Section 17(d)) representing the
outstanding Principal which has not been redeemed. In the event that the Company
does not pay the applicable Redemption Price to the

 

17



--------------------------------------------------------------------------------

Holder within the time period required, at any time thereafter and until the
Company pays such unpaid Redemption Price in full, the Holder shall have the
option to, in lieu of redemption, provide the Company with written notice (the
“Redemption Termination Notice”) requiring the Company to promptly return to the
Holder all or any portion of this Note representing the Principal amount that
was submitted for redemption and for which the applicable Redemption Price
(together with any Late Charges thereon) has not been paid. No later than three
Business Days after the Company’s receipt of the Redemption Termination Notice,
if the Company has not cured such failure, (x) the Redemption Notice shall be
null and void with respect to such Conversion Amount, (y) the Company shall
immediately return this Note, or issue a new Note (in accordance with Section
18(d)) to the Holder representing such Principal amount and (z) the Conversion
Price of this Note or such new Notes shall be adjusted to the lesser of (A) the
Conversion Price as in effect on the date on which the Redemption Notice is
voided and (B) the lowest Closing Bid Price of the Common Stock during the
period beginning on and including the date on which the Redemption Notice is
delivered to the Company and ending on and including the date on which the
Redemption Notice is voided. The Holder’s delivery of the Redemption Termination
Notice and exercise of its rights following such notice shall not affect the
Company’s obligations to make any payments of Late Charges which have accrued
prior to the date of such notice with respect to the Conversion Amount subject
to such notice.

 

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of Other Notes for redemption or repayment as a result of an
event or occurrence described in Section 4(b) or Section 5(c) (each, an “Other
Redemption Notice”), the Company shall immediately forward to the Holder by
facsimile a copy of such notice. If the Company receives a Redemption Notice and
one or more Other Redemption Notices during the seven Business Day period
beginning on and including the date which is three Business Days prior to the
Company’s receipt of the Holder’s Redemption Notice and ending on and including
the date which is three Business Days after the Company’s receipt of the
Holder’s Redemption Notice and the Company is unable to redeem all principal,
interest and other amounts designated in such Redemption Notice and such Other
Redemption Notices received during such seven Business Day period, then the
Company shall redeem a pro rata amount from each holder of the Notes (including
the Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received or
delivered by the Company during such seven Business Day period.

 

12. Restriction on Redemption and Dividends. Until all of the Notes have been
converted, redeemed or otherwise satisfied in accordance with their terms,
except for the redemption of the Existing Notes (as defined in the Securities
Purchase Agreement) contemplated by Section 4(d)(ii) of the Securities Purchase
Agreement, the Company shall not, directly or indirectly, (A) repurchase (other
than the repurchase of shares of Common Stock from employees in connection with
loans made to such employees prior to the date hereof), redeem, or declare or
pay any cash dividend or distribution on, the Common Stock or (B) distribute any
material property or assets of any kind to holders of the Common Stock in
respect of the Common Stock.

 

13. Voting Rights. The Holder shall have no voting rights as the holder of this
Note, except as required by law, including, but not limited to, the General
Corporation Law of the State of Delaware, and as expressly provided in this
Note.

 

18



--------------------------------------------------------------------------------

14. Rank; Additional Indebtedness; Liens.

 

(a) Rank. Obligations under this Note, including payments of Principal and
Interest and other payments due under this Note, (a) shall rank pari passu with
all Other Notes, (b) shall be senior to the Existing Notes and (c) shall be
senior to all other Indebtedness (as defined in the Securities Purchase
Agreement) of the Company and its Subsidiaries, other than Permitted Senior
Indebtedness (as defined herein).

 

(b) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than (i) the Indebtedness evidenced by this Note and the Other Notes, (ii)
Permitted Senior Indebtedness and (iii) Permitted Subordinated Indebtedness.

 

(c) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries other than Permitted Liens.

 

15. Vote to Issue, or Change the Terms of, Notes. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the holders of Notes representing not less than a majority of the aggregate
principal amount of the then outstanding Notes shall be required for any change
or amendment to this Note or the Other Notes; provided that the Holder of this
Note may waive any term or provision of this Note without such vote or written
consent.

 

16. Transfer. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Sections 2(f) and
2(g) of the Securities Purchase Agreement.

 

17. Reissuance Of This Note.

 

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 17(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 17(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii), following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnity bond in the principal amount of the

 

19



--------------------------------------------------------------------------------

Note and an indemnification undertaking by the Holder to the Company, which
undertaking shall be reasonably satisfactory to the Company, and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 17(d))
representing the outstanding Principal.

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 17(d) and in principal
amounts of at least $10,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 17(a) or Section 17(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent the proportionate
amount of accrued Interest and Late Charges on the Principal and Interest of
this Note that correspond to the Principal of the new Notes, from the Issuance
Date.

 

18. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents, at law or in equity (including a decree of specific performance
and/or other injunctive relief), and nothing herein shall limit the Holder’s
right to pursue actual damages for any failure by the Company to comply with the
terms of this Note. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

 

19. Payment of Collection, Enforcement and Other Costs. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the reasonable costs incurred by the
Holder for such collection, enforcement or action or in connection with such

 

20



--------------------------------------------------------------------------------

bankruptcy, reorganization, receivership or other proceeding, including, but not
limited to, reasonable attorneys’ fees and disbursements.

 

20. Construction; Headings. This Note shall be deemed to be jointly drafted by
the Company and all the Purchasers and shall not be construed against any person
as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

 

21. Failure or Indulgence not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

22. Dispute Resolution. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price, the Weighted Average Price, the
Redemption Price or the arithmetic calculation of the Conversion Rate, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within two Business Days of receipt of the Conversion Notice or the
deemed receipt of the Conversion Notice or the Redemption Notice giving rise to
such dispute, as the case may be, to the Holder. If the Holder and the Company
are unable to agree upon such determination or calculation of the Redemption
Price or the Conversion Rate, as applicable, within one Business Day of such
disputed determination or arithmetic calculation being submitted to the Holder,
then the Company shall, within one Business Day submit via facsimile (a) the
disputed determination of the Closing Bid Price, the Closing Sale Price or the
Weighted Average Price to an independent, reputable investment bank selected by
the Company and approved by the Holder or (b) the disputed arithmetic
calculation of the Conversion Rate or the Redemption Price to the Company’s
independent, outside accountant. The Company, at the Company’s expense, shall
use its reasonable best efforts to cause the investment bank or the accountant,
as the case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than five Business Days from the
time it receives the disputed determinations or calculations. Such investment
bank’s or accountant’s determination or calculation, as the case may be, shall
be binding upon all parties absent demonstrable error. The Company shall not be
required to pay any penalty payments hereunder solely relating to the matter in
dispute during the pendency of any bona fide, good faith dispute hereunder as to
such matter.

 

23. Notices; Payments; List of Holders.

 

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) promptly upon any adjustment of the Conversion Price,
setting forth in reasonable detail, and certifying, the calculation of such
adjustment and (ii) at least ten days prior to the date on which the Company
closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining

 

21



--------------------------------------------------------------------------------

rights to vote with respect to any Change of Control, dissolution or
liquidation, provided in each case, if such information is material, non-public
information, such information shall not be provided to the Holder until such
information has been made known to the public.

 

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided, that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day and, in
the case of any Interest Date which is not the date on which this Note is paid
in full, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of Interest due on such date. Any amount
of Interest, Principal or other amount due under the Transaction Documents (as
defined in the Securities Purchase Agreement) which is not paid when due shall
result in a late charge being incurred and payable by the Company at a rate per
annum equal to the interest rate provided by Section 5004 of the New York Civil
Practice Law and Rules, calculated from the date such amount was due until the
same is paid in full (“Late Charge”).

 

(c) List of Holders. As soon as reasonably practicable following a written
request by the Holder (and in any event no later than five Business Days
following such request), the Company shall, or shall cause the Transfer Agent
to, provide the Holder with a list of the then current registered holders of the
Notes.

 

24. Cancellation. After all Principal, accrued Interest and other amounts at any
time owed on this Note have been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.

 

25. Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

 

26. Governing Law. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

 

27. Certain Definitions. For purposes of this Note, the following terms shall
have the following meanings:

 

(a) “Allowable Interest Amount” means the amount of Accumulated Interest that
can be paid to the Holder without violating Section 3(d)(i)(1).

 

22



--------------------------------------------------------------------------------

(b) “Bloomberg” means Bloomberg Financial Markets.

 

(c) “Board of Directors” means the board of directors of the Company or any
authorized committee of the board of directors.

 

(d) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(e) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York City Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 22. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction that proportionately decreases or increases the Common
Stock during the applicable calculation period.

 

(f) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement.

 

(g) “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of all classes of the Company’s common stock actually outstanding at such
time, plus the number of shares of the Company’s common stock deemed to be
outstanding pursuant to Section 7.

 

(h) “Condition to Optional Redemption” means that the Closing Sale Price for the
Company’s Common Stock shall equal or exceed 175% of the then effective
Conversion Price for any 20 Trading Days in any 30 consecutive Trading Day
period.

 

23



--------------------------------------------------------------------------------

(i) “Conversion Amount” means, subject to the Issuance Cap, the sum of (A) the
portion of the outstanding Principal to be converted, redeemed or otherwise with
respect to which this determination is being made (provided that such portion of
the Principal shall be equal to $10,000 or an integral multiple of $10,000 in
excess thereof), (B) all accrued and unpaid Interest with respect to such
Principal and (C) all accrued and unpaid Late Charges with respect to such
Principal and Interest.

 

(j) “Conversion Price” means $0.4554, subject to adjustment as provided herein.

 

(k) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for the
Common Stock.

 

(l) “Delayed Cash Interest Payment Date” means the earlier of (a) the Maturity
Date and (b) the redemption of this Note in accordance with Section 4(b),
Section 5(c) or Section 8.

 

(m) “Delayed Interest Share Payment Amount” means the number of fully paid and
nonassessable shares (rounded up to the nearest whole share) of Common Stock
equal to the quotient of (a) the Allowable Interest Amount and (b) the Interest
Conversion Price in effect on the Interest Date upon which such Interest Shares
would have been paid other than as a result of the restrictions set forth in
Section 3(d)(i).

 

(n) “Delayed Interest Share Payment Date” means the date upon which the Holder
notifies the Company in writing (such notice, the “Delayed Interest Share
Payment Notice”) that the payment of the Allowable Interest Amount will not
result in a violation of Section 3(d)(i)(1).

 

(o) “Eligible Market” means any of The New York Stock Exchange Inc., the Nasdaq
National Market, The Nasdaq SmallCap Market or the American Stock Exchange.

 

(p) “Effectiveness Date” means the date the Registration Statement covering the
resale of all of the Registrable Securities relating to this Note is declared
effective by the SEC.

 

(q) “Equity Conditions” means that each of the following conditions is
satisfied: (i) prior to the applicable date of determination, the Company shall
have delivered shares of Common Stock upon any conversion of amount previously
converted (if any) on a timely basis as set forth in Section 3(c)(i) of this
Note (and analogous provisions under the Other Notes); (ii) on the Interest
Payment Date the Common Stock shall be listed on an Eligible Market and
delisting or suspension by such market or exchange shall not have been
threatened either (A) in writing by such market or exchange or (B) by falling
below for at least the requisite period the applicable minimum listing
maintenance requirements of such market or exchange (other than, in the case of
clauses (A) and (B) as disclosed in Schedule 3(r) of the Securities Purchase
Agreement); (iii) during the period beginning on the Execution Date and ending
on and including the applicable date of determination, there shall not have
occurred either (A) the public announcement by the Company of a pending,
proposed or intended Change of Control which has

 

24



--------------------------------------------------------------------------------

not been abandoned, terminated or consummated or (B) an Event of Default other
than an Event of Default that is capable of being cured that has been so cured;
(iv) on any day during an Interest Measuring Period there shall not have
occurred an event that with the passage of time or giving of notice would
constitute an Event of Default; (v) on the applicable date of determination
either (A) the Registration Statement or Registration Statements required
pursuant to the Registration Rights Agreement shall be effective and available
for the sale for all of the Registrable Securities in accordance with the terms
of the Registration Rights Agreement or (B) all shares of Common Stock issuable
upon conversion of the Notes shall be eligible for sale without restriction
pursuant to Rule 144(k) and any applicable state securities laws; (vi) the
Company shall have no knowledge of any fact that would cause (A) the
Registration Statements required pursuant to the Registration Rights Agreement
not to be effective and available for the sale of at least all of the
Registrable Securities in accordance with the terms of the Registration Rights
Agreement or (B) any shares of Common Stock issuable upon conversion or
redemption of the Notes not to be eligible for sale without restriction pursuant
to Rule 144(k) and any applicable state securities laws; (vii) any applicable
shares of Common Stock to be issued in connection with the event requiring
determination may be issued in full without violating Section 3(d) hereof or the
rules or regulations of the applicable Eligible Market; (viii) such issuance,
taken together with all prior issuances pursuant to the Notes, shall not exceed
the Issuance Cap; and (ix) the Company otherwise shall have been in material
compliance with and shall not have materially breached any provision, covenant,
representation or warranty of any Transaction Document.

 

(r) “Execution Date” means March 31, 2004.

 

(s) “Equity Equivalents” means stock appreciation rights, phantom stock rights
or other rights or obligations of the Company with equity features related to
the Company.

 

(t) “Excluded Securities” means shares of (A) Common Stock, (B) Options, (C)
Convertible Securities and (D) Equity Equivalents issued, sold, or deemed to
have been issued or sold, by the Company (i) to any employee, officer, director
or consultant for services provided to the Company which has been approved prior
to its issuance by the Board of Directors of the Company or its compensation
committee, (ii) upon conversion of the Notes, (iii) in connection with the
payment of any Interest Shares on the Notes, (iv) in connection with any
acquisition by the Company or a Partner Company (as such term is used by the
Company in the Company’s SEC Report on Form 10-K for the year ended December 31,
2003 filed with the SEC on March 15, 2004), whether through an acquisition for
securities or a merger, of any business, assets or technologies (including,
without limitation, investments in new or existing partner companies) the
primary purpose of which is not to raise equity capital for the Company or a
Partner Company, (v) pursuant to a bona fide firm commitment underwritten public
offering with a nationally recognized underwriter which generates net proceeds
to the Company in excess of $60,000,000 (other than (x) an “at-the-market
offering” as defined in Rule 415(a)(4) under the 1933 Act, (y) a rights or
similar offering to the Company’s stockholders and (z) “equity lines”) and (vi)
upon conversion of any Options, Convertible Securities or Equity Equivalents
which are outstanding on the day immediately preceding the Execution Date;
provided that the exercise price of such Option, Convertible Securities or
Equity Equivalents are not amended, modified or changed on or after the
Execution Date (other than in the case of proportionate adjustments in the

 

25



--------------------------------------------------------------------------------

event of any stock dividend, stock split, stock combination or other similar
transaction that proportionately decreases or increases the Common Stock).

 

(u) “Initial Listing Default” shall mean the failure of the Common Stock either
(i) to be in compliance with the applicable minimum bid requirements of the
Principal Market as of the Closing Date or (ii) be listed on another Eligible
Market on or prior to the Closing Date and not be suspended from trading on the
Closing Date. An Initial Listing Default shall commence on the Closing Date and
continue until such time as the Company is either (A) in compliance with the
applicable minimum bid requirements of the Principal Market or (B) listed on
another Eligible Market and not suspended from trading on such market.

 

(v) “Interest Conversion Price” means, with respect to any Interest Date, that
price which shall be computed as 85% of the arithmetic average of the Weighted
Average Price of the Common Stock on each of the ten (10) consecutive Trading
Days immediately preceding the Trading Day immediately prior to the applicable
Interest Date (each, an “Interest Measuring Period”). All such determinations to
be appropriately adjusted for any stock split, stock dividend, stock combination
or other similar transaction during such period.

 

(w) “Issuance Cap” means (x) the number of shares of Common Stock which the
Company may issue in connection with the Notes without breaching the Company’s
obligations under the rules or regulations of the applicable Eligible Market,
including, without limitation, NASD Rule 4350(i)(1)(D) and NASD Rule 4350(i)(B),
if applicable, minus (y) the sum of (i) the number of shares of Common Stock
previously issued in connection with any Notes that should be included under the
rules or regulations of the Principal Market in the calculation of the Issuance
Cap, (ii) the number of shares of Common Stock issuable upon conversion of any
Notes then outstanding at the respective Conversion Price set forth in such
Notes that should be included under the rules or regulations of the Principal
Market in the calculation of the Issuance Cap and (iii) the number of Interest
Shares previously issued in connection with any of the Notes.

 

(x) “Listing Default” shall mean the occurrence of the following event: the
failure of the Common Stock to be listed on an Eligible Market for a period of
30 consecutive calendar days as a result of a Subsequent Listing Event;
provided, that such 30 day period shall be extended to 75 consecutive calendar
days if the deficiency causing such suspension or failure can be cured through
an action that requires the approval of the Company’s stockholders and during
such initial 30 day period the Company agrees to seek such approval within the
75 day period; provided, further, that the failure of the Common Stock to be
listed on an Eligible Market shall not be an Event of Default if, at any time
after the Effectiveness Date, the Closing Sale Price for the Company’s Common
Stock shall equal or exceed 150% of the Market Price for any 20 Trading Days of
any 30 consecutive Trading Days.

 

(y) “Market Price” means $0.37956, subject to appropriate adjustments for any
stock split, reverse stock split, stock dividend, stock combination or other
similar transaction.

 

(z) “Optional Redemption Notice Period” means the period between the Optional
Redemption Notice Date and the Optional Redemption Date.

 

26



--------------------------------------------------------------------------------

(aa) “Options” means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities, including, without limitation,
any contracts, commitments, understandings or arrangements by which the Company
is or may become bound to issue additional shares of Common Stock or Convertible
Securities.

 

(bb) “Permitted Liens” means (i) any lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with generally acceptable
accounting principles in the United States applied on a consistent basis, (ii)
any statutory lien arising in the ordinary course of business by operation of
law with respect to a liability that is not yet due or delinquent, (iii) any
lien created by operation of law, such as materialmen’s liens, mechanics’ liens
and other similar liens, arising in the ordinary course of business with respect
to a liability that is not yet due or delinquent, (iv) deposits, pledges or
liens (other than liens arising under ERISA) securing (A) obligations incurred
in respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (B) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (C) obligations on surety or appeal bonds, but only to the extent
such deposits, pledges or liens are incurred or otherwise arise in the ordinary
course of business and secure obligations not past due or delinquent, (v)
restrictions on the use of real property and minor irregularities in the title
thereto which do not (A) secure obligations for the payment of money or (B)
materially impair the value of such property or its use in the ordinary course
of business, (vi) any minor imperfection of title or similar lien which
individually or in the aggregate with other such liens would not reasonably be
expected to have a Material Adverse Effect and (vii) any lien created in
connection with the incurrence of Permitted Senior Indebtedness.

 

(cc) “Permitted Senior Indebtedness” means the Indebtedness of the Company and
the Subsidiaries in an amount not to exceed at any one time $10,000,000 in the
aggregate, which Permitted Indebtedness is (i) set forth on Schedule 3(k) to the
Securities Purchase Agreement, (ii) incurred in connection with Purchase Money
Indebtedness, (iii) a bona fide capitalized lease obligation, (iv) a guarantee
of any Indebtedness set forth in the items referred to in the foregoing clauses
(i)-(iii) or (v) a letter of credit facility that replaces the facility provided
by the Letter of Credit Agreement, dated as of September 30, 2002, by and
between Comerica Bank-California, the Company, ICG Holdings, Inc. and Internet
Capital Group Operations, Inc., as amended (the “Existing LC Facility”)
regardless of whether such facility is entered into at the time the Existing LC
Facility is terminated or subsequent to such termination; provided that such
replacement facility shall be on terms and conditions substantially similar to
those of the Existing LC Facility; provided, further, that the replacement
facility will provide that the Company’s maximum indebtedness under the letter
of credit line will not exceed $10,000,000.

 

(dd) “Permitted Subordinated Indebtedness” means the Existing Notes and the
other Indebtedness of the Company, and not any Subsidiary, that (i) is made
expressly subordinate in right of payment to the Indebtedness evidenced by this
Note and the Other Notes on terms and pursuant to an agreement reasonably
satisfactory to the holders of Notes representing not less than a majority of
the aggregate principal amount of the then outstanding Notes and, in the event
that interest is payable, directly or indirectly, prior to 91 days after the
Maturity Date, provides for interest that is no greater than market rate
interest, and (ii) does not provide at any time for the payment, prepayment,
repayment, repurchase or defeasance, directly

 

27



--------------------------------------------------------------------------------

or indirectly, of any principal or premium, if any, thereon until at least 91
days after the Maturity Date.

 

(ee) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

(ff) “Principal Market” means the Nasdaq SmallCap Market.

 

(gg) “Purchase Money Indebtedness” means Indebtedness of the Company or any
Subsidiary incurred solely for the purpose of financing all or any part of the
purchase price, or the cost of construction or improvement of any property;
provided, however, that the aggregate principal amount of any such Indebtedness
does not exceed the lesser of the fair market value of such property, as
determined in the good faith judgment of the Board of Directors, or such
purchase price or cost, including any refinancing of such Indebtedness that does
not increase the aggregate principal amount (or accreted amount, if less)
thereof as of the date of refinancing.

 

(hh) “Redemption Equity Conditions” means that each of the following conditions
is satisfied: (i) on the Optional Redemption Notice Date, the Optional
Redemption Date and for the entire Optional Redemption Period, the Common Stock
shall be listed on an Eligible Market and delisting or suspension by such market
or exchange shall not have been threatened either (A) in writing by such market
or exchange or (B) by falling below for at least the requisite period the
applicable minimum listing maintenance requirements of such market or exchange
(other than, in the case of clauses (A) and (B) as disclosed in Schedule 3(r) of
the Securities Purchase Agreement); (ii) on the Optional Redemption Notice Date,
the Optional Redemption Date and for the entire Optional Redemption Period
either (A) the Registration Statement or Registration Statements required
pursuant to the Registration Rights Agreement shall be effective and available
for the sale for all of the Registrable Securities in accordance with the terms
of the Registration Rights Agreement other than during any Grace Periods that
occur during the Optional Redemption Period or (B) all shares of Common Stock
issuable upon conversion of the Notes shall be eligible for sale without
restriction pursuant to Rule 144(k) and any applicable state securities laws;
and (iii) no Conversion Failures have occurred during the Optional Redemption
Period or on the Optional Redemption Date.

 

(ii) “Redemption Notice” means any of an Event of Default Redemption Notice,
Change of Control Redemption Notice or Optional Redemption Notice.

 

(jj) “Registration Rights Agreement” means that certain registration rights
agreement, dated as of the Subscription Date, by and among the Company and the
initial holders of the Notes relating, among other things, to the registration
of the resale of the shares of Common Stock issuable upon conversion of the
Notes.

 

(kk) “SEC” means the United States Securities and Exchange Commission.

 

(ll) “Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of the Execution Date, by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes.

 

28



--------------------------------------------------------------------------------

(mm) “Subscription Date” shall have the meaning set forth in the Securities
Purchase Agreement.

 

(nn) “Subsequent Listing Event” means either (i) a modification of the listing
requirements of the Principal Market after the Execution Date in a manner that
affects the Company’s eligibility for quotation on the Principal Market or (ii)
the Principal Market ceasing to exist in its form as of the Execution Date.

 

(oo) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided, that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York City time).

 

(pp) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York City time (or such other time as
the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York City time (or such other time as the Principal
Market publicly announces is the official close of trading) as reported by
Bloomberg through its “Volume at Price” functions, or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York City time (or such other
time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York City time (or such other time as
the Principal Market publicly announces is the official close of trading) as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.). If the Weighted Average Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Weighted Average Price of such security on such date shall be the
fair market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 22. All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.

 

[Signature Page Follows]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

INTERNET CAPITAL GROUP, INC. By:        

--------------------------------------------------------------------------------

   

Name:

Title

 

30



--------------------------------------------------------------------------------

EXHIBIT I

 

INTERNET CAPITAL GROUP, INC.

 

CONVERSION NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO CONVERT THIS NOTE

INTO COMMON STOCK

 

Reference is made to the Senior Convertible Note (the “Note”) issued to the
undersigned by Internet Capital Group, Inc. (the “Company”). In accordance with
and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
shares of Common Stock, par value $0.001 per share (the “Common Stock”), of the
Company as of the date specified below.

 

Date of Conversion:
_____________________________________________________________________________________

 

Aggregate Conversion Amount to be converted:
_______________________________________________________________

 

Please confirm the following information:
____________________________________________________________________

 

Conversion Price:
_______________________________________________________________________________________

 

Number of shares of Common Stock currently held by the undersigned and its
affiliates: _______________________________

 

Number of shares of Common Stock to be issued:
______________________________________________________________

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:
_______________________________________________________________________________________________

 

______________________________________________________________________________________________________

 

______________________________________________________________________________________________________

 

Facsimile Number:
______________________________________________________________________________________

 

Authorization:
__________________________________________________________________________________________

 

By:
__________________________________________________________________________________________________

 

Title:
________________________________________________________________________________________________

 

Dated:
________________________________________________________________________________________________

 

Account Number:
_______________________________________________________________________________________

    (if electronic book entry transfer)

 

I-1



--------------------------------------------------------------------------------

Transaction Code Number:
_______________________________________________________________________________

                (if electronic book entry transfer)

 

DATED:           By:                    

--------------------------------------------------------------------------------

               

Name:

Title:

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs Mellon
Investor Services LLC to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated
[                    ], 2004, from the Company and acknowledged and agreed to by
Mellon Investor Services LLC.

 

INTERNET CAPITAL GROUP, INC. By:        

--------------------------------------------------------------------------------

   

Name:

Title:

 

I-2